Exhibit Microfluidics Announces Two New Board Members Nanotechnology processing equipment manufacturer adds significant experience in pharmaceutical, chemical and material science industries Newton, MA, March 8, 2010 – Microfluidics International Corporation (OTCBB: MFLU), the exclusive producer of Microfluidizer® high shear fluid processors for uniform particle size reduction, robust cell disruption and bottom-up nanoparticle creation, announced today the appointment of Henry Kay and Stephen J. Robinson to its Board of Directors. Mr. Kay has 35 years of experience in the medical industry in roles which include R&D, International Marketing, Regulatory Affairs and Strategic Planning at companies such as Schering-Plough, Allergan Europe and American Home Products.
